Citation Nr: 0122681	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

Entitlement to an effective date earlier than May 6, 1996 for 
a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran had active duty from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 30, 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran and his wife testified before the undersigned 
member of the Board on April 25, 2001 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The Board notes that a written brief presentation dated June 
11, 2001 from the veteran's representative raises a claim of 
entitlement to service connection for diabetes mellitus, type 
II.  This claim is referred to the RO for development and 
adjudication.

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  These changes are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim 
has not been considered under the amended statutes and 
regulations.  Therefore, the application must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has indicated that he 
has received treatment at the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee as well as ongoing treatment at the 
VAMC in Tuscaloosa, Alabama.  The RO should gather these 
records, and any other relevant medical records identified by 
the veteran.  Additionally, the veteran has been receiving 
Social Security Disability since 1993 and the RO should 
gather all records relating to his award of Social Security, 
including all medical and administrative records.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5107(a).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA and 
SSA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).

Additionally, the Board notes that the veteran's most recent 
medical examination for PTSD was in May 1996.  The Court has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The veteran should be afforded another VA 
examination to determine the extent of his disability due to 
PTSD and the extent to which his disability is because of 
other, non-service connected disabilities.


Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
PTSD.  After securing the necessary 
release, the RO should obtain these 
records.  The RO is specifically 
instructed to obtain all treatment 
records from the VAMC in Murfreesboro, 
Tennessee and in Tuscaloosa, Alabama.

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

3. The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and severity of his PTSD.  
All appropriate tests and studies 
should be performed and all findings 
should be reported in detail.  If 
there are other psychiatric disorders 
found, in addition to the service-
connected PTSD, the examiner should 
reconcile the diagnoses and specify 
which symptoms are associated with 
each of the disorders.  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it 
should be so indicated.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF), and include a 
definition of the numerical code 
assigned.  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





